DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gummaraju et al. (US 2018/0034858), hereafter “Gummaraju,” in view of Earl (US 9,537,716).
Regarding claim 1, Gummaraju teaches a method comprising:	receiving, at a first manager component (Gummaraju: 152 of FIG. 1), a first request from a first client (Gummaraju: 340 of FIG. 3; par 0047), wherein the first client and the first manager component are on a first node of a plurality of nodes (Gummaraju: 

Regarding claim 2, the method of claim 1, wherein establishing the first connection between the first validation agent and the second validation agent comprises: 	transmitting, to a second manager component on the second node, a second request to establish the second connection between the first client and the first network service endpoint, wherein the second request indicates that the second connection should be validated before use (Earl: col. 10 lines 24-32).

Regarding claim 3, the method of claim 2, wherein, upon receiving the second request, the second manager component creates and injects an interface to the second validation agent (Gummaraju: par 0029; Earl: col. 9 lines 12-16), and wherein the second request further specifies a set of parameters to gather about the first connection between the first and second validation agents (Earl: col. 10 lines 13-26).

Regarding claim 4, the method of claim 2, wherein establishing the second connection between the first client and the first network service endpoint comprises:	creating and injecting a first interface to the first client (Gummaraju: par 0029; Earl: col. 9 lines 12-16); and 	instructing the second manager component to create and inject a second interface to the first network service endpoint (Gummaraju: par 0029; Earl: col. 9 lines 12-16). 

Regarding claim 10, a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising (Gummaraju: par 0006): 	receiving, at a first manager component (Gummaraju: 152 of FIG. 1), a first request from a first client (Gummaraju: 340 of FIG. 3; par 0047), wherein the first client and the first manager component are on a first node of a plurality of nodes (Gummaraju: par 0026, 0027), and wherein the first request specifies a desired network service (Gummaraju: par 0023); 	identifying a first network service endpoint that is capable of providing the desired network service, wherein the first network service endpoint is on a second node of the plurality of nodes (Gummaraju: 124, 134 of FIG. 1; par 0023); 	establishing a first connection between a first validation agent on the first node and a second validation agent on the second node (Gummaraju: 152, 154 of FIG. 1; par 

Regarding claim 11, the non-transitory computer-readable storage medium of claim 10, wherein establishing the first connection between the first validation agent and the second validation agent comprises: 	transmitting, to a second manager component on the second node, a second request to establish the second connection between the first client and the first network service endpoint, wherein the second request indicates that the second connection should be validated before use (Earl: col. 10 lines 24-32).

Regarding claim 12, the non-transitory computer-readable storage medium of claim 11, wherein establishing the second connection between the first client and the first network service endpoint comprises: 	creating and injecting a first interface to the first client (Gummaraju: par 0029; Earl: col. 9 lines 12-16); and 	instructing the second manager component to create and inject a second interface to the first network service endpoint (Gummaraju: par 0029; Earl: col. 9 lines 12-16). 



Regarding claim 17, the system of claim 16, wherein establishing the first connection between the first validation agent and the second validation agent 

Regarding claim 18, the system of claim 17, wherein establishing the second connection between the first client and the first network service endpoint comprises:	creating and injecting a first interface to the first client (Gummaraju: par 0029; Earl: col. 9 lines 12-16); and 	instructing the second manager component to create and inject a second interface to the first network service endpoint (Gummaraju: par 0029; Earl: col. 9 lines 12-16).

Claims 6, 7, 14 and 20 are rejected Gummaraju et al. (US 2018/0034858), hereafter “Gummaraju,” in view of Earl (US 9,537,716), and further in view of Popokh et al. (US 2016/0197808), hereafter “Popokh.”
Regarding claim 6, Gummaraju-Earl teaches the method of claim 1, the method further comprising:	determining that there is a plurality of paths between the first node and the second node (Gummaraju: par 0048); 	establishing a plurality of connections between the first validation agent and the second validation agent (Earl: 206-210 of FIG. 2; col. 6 lines 5-32; Gummaraju: par 

Regarding claim 7, the method of claim 6, the method further comprising:	upon determining that the second connection between the first client and the first network service endpoint no longer satisfies the predefined criteria, selecting a second path of the plurality of paths to be used for the second connection between the first client and the first network service endpoint (Earl: col. 10 lines 12-33; Popokh: par 0024, 0025). 

Regarding claim 14, the non-transitory computer-readable storage medium of claim 10, the operation further comprising:	determining that there is a plurality of paths between the first node and the second node (Gummaraju: par 0048); 	establishing a plurality of connections between the first validation agent and the second validation agent (Earl: 206-210 of FIG. 2; col. 6 lines 5-32; Gummaraju: par 0029), wherein each of the plurality of connections corresponds to a path in the plurality of paths (Popokh: 102-106 of FIG. 1; par 0010); 	selecting a first path of the plurality of connections to use for the second connection between the first client and the first network service endpoint (Gummaraju: par 0048; Earl: 206-210 of FIG. 2; col. 6 lines 5-32); and 	reserving the plurality of paths as alternatives for the first path (Popokh: par 0025). 

Regarding claim 20, the system of claim 16, the operation further comprising:	determining that there is a plurality of paths between the first node and the second node (Gummaraju: par 0048); 	establishing a plurality of connections between the first validation agent and the second validation agent (Earl: 206-210 of FIG. 2; col. 6 lines 5-32; Gummaraju: par 0029), wherein each of the plurality of connections corresponds to a path in the plurality of paths (Popokh: 102-106 of FIG. 1; par 0010); 	selecting a first path of the plurality of connections to use for the second connection between the first client and the first network service endpoint (Gummaraju: par 0048; Earl: 206-210 of FIG. 2; col. 6 lines 5-32); and 	reserving the plurality of paths as alternatives for the first path (Popokh: par 0025).

Claims 8, 9, and 15 are rejected as being unpatentable over Gummaraju et al. (US 2018/0034858), hereafter “Gummaraju,” in view of Earl (US 9,537,716), and further in view of Johnsson et al. (US 2014/0206348), hereafter “Johnsson.”
Regarding claim 8, the method of claim 1, the method further comprising:	identifying a second network service endpoint, wherein the second network service endpoint is on a third node of the plurality of nodes (Gummaraju: par 0031); 	establishing a third connection between the first validation agent and a third validation agent on the third node (Gummaraju: 152, 154 of FIG. 1; par 0035, 0043); and 

Regarding claim 9, the method of claim 1, wherein identifying the first network service endpoint comprises: 	transmitting a second request specifying the desired network service to a network service server (Johnsson: 206 of FIG. 2; par 0021); and 	receiving a list of network service endpoints that are capable of providing the desired network service (Johnsson: 206 of FIG. 2; par 0021).

Regarding claim 15, the non-transitory computer-readable storage medium of claim 10, the operation further comprising:	identifying a second network service endpoint that can provide the desired network service, wherein the second network service endpoint is on a third node of the plurality of nodes (Johnsson: 206 of FIG. 2; par 0021; Gummaraju: par 0031); 	establishing a third connection between the first validation agent and a third validation agent on the third node (Gummaraju: 152, 154 of FIG. 1; par 0035, 0043); and 	upon determining that the third connection between the first and third validation agents does not satisfy the predefined criteria, refraining from establishing a fourth connection between the first client and the second network service endpoint (Earl: 402-410 of FIG. 4; col. 14 lines 5-21).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454